Title: From Thomas Jefferson to James Madison, 20 September 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Sep. 20. 08.
                  
                  I return you all your papers except Irvine’s which I have not yet entirely read. as far as I have gone they abate much of the hopes which Montgomery’s letter might have excited. it is true that Irvine’s opinions must be influenced by the French versions at Madrid, & Montgomery’s by the popular rumors always afloat in such scenes.   no answer surely shd. be given to Bollman, nor should government so far be instrumental to his withdrawing from future enquiry, as to permit him to go in a vessel of theirs, much less to give him a passport. the difficulty in answering Erskine’s letter will be to find a proper persifflage in return for the haughty stile of his government. this will be a case for consultation at Washington. I send you some papers recd. from mr Gallatin, to consider whether Soderstrom should not be seriously reprimanded. for a foreign agent, accredited to the Executive, to embody himself with the lawyers of a factious opposition to influence the opinions of the government is what no country ever before saw. surely the government will chuse for itself the counsel for fixing the construction of the laws they are to execute. I think he might be told that we will not see a second act of that kind with indifference, & that the occasion is a good one for letting foreign agents know that they are not to combine with the factions in opposition. be pleased to return the law opinions & Soderstrom’s threatening letter to mr Gallatin. I send you Fayette’s letter for perusal. I will direct the rider to make another trip as far as Montpelier. I salute you with affection.
                  
                     Th: Jefferson 
                     
                  
               